 



EXHIBIT 10.19
FIRST AMENDMENT TO THE
FLOWERS FOODS, INC.
2001 EQUITY AND PERFORMANCE INCENTIVE PLAN
(as Previously Amended and Restated Effective February 11, 2005)
     THIS AMENDMENT is made this 25th day of August, 2006, by FLOWERS FOODS,
INC., a Georgia corporation (the “Company”), to the FLOWERS FOODS, INC. 2001
EQUITY AND PERFORMANCE INCENTIVE PLAN, which has been previously amended and
restated (the “Plan”).
     WHEREAS, the Company has previously adopted and restated the Plan, and
pursuant to Section 18 thereof, Company’s Board of Directors (the “Board”) has
the authority to amend the Plan, subject in certain cases to the approval of the
Company’s shareholders; and,
     WHEREAS, the Board deems it desirable to amend the Plan as reflected below;
NOW, THEREFORE, the Plan is hereby amended as follows, effective as of
August 25, 2006:
1.
     Section 11 of the Plan is hereby amended by deleting said section in its
entirety and replacing it with the following Section 11:
     11. Adjustments. The Board shall make or provide for such adjustments in
the numbers of shares of Common Stock covered by outstanding Option Rights,
Deferred Stock, and Performance Stock granted hereunder, in the Option Price,
and in the kind of shares covered thereby, as is equitably required to prevent
dilution or enlargement of the rights of Participants or Optionees that
otherwise would result from (a) combination of shares, recapitalization or other
change in the capital structure of the Company, or (b) any merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities, or (c) any other corporate transaction, equity
restructuring, or other event having an effect similar to any of the foregoing.
Similar adjustments shall be made automatically,

 



--------------------------------------------------------------------------------



 



without Board action, on a purely mathematical basis in the event of a stock
dividend or stock split. In the event of any such transaction or event, the
Board, in its discretion, may provide in substitution for any or all outstanding
awards under this Plan such alternative consideration as it, in good faith, may
determine to be equitable in the circumstances and may require in connection
therewith the surrender of all awards so replaced. The Board shall also make or
provide for such adjustments in the numbers of shares specified in Section 3 of
this Plan as is appropriate to reflect any transaction or event described in
this Section 11.
2.
     Section 15 of the Plan is hereby amended by deleting the last sentence of
said section.
3.
     The remaining provisions of the Plan are hereby ratified and confirmed.
     IN WITNESS WHEREOF, the Company has executed this Second Amendment as
directed by the Committee.
FLOWERS FOODS, INC.
By: /s/ Jimmy M. Woodward
Title: Senior Vice-President and Chief Financial Officer

2